DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method, performed by a user equipment (UE), of processing data in a wireless communication system, the method comprising: in case that a buffer status report is determined to be transmitted via medium access control (MAC) control element (CE), determining a format of the buffer status report based on a buffer status of each of logical channel groups, wherein the format of the buffer status report includes a short buffer status report and a long buffer status report; identifying size of transmission resource by excluding a resource size for the determined format of the buffer status report from entire transmission resource granted from a base station;
allocating the identified transmission resource, to each of the logical channel groups; re-determining the format of the buffer status report based on modified buffer status of each of the logical channel groups after the allocation of the identified transmission resource; and based on the re-determined format of the buffer status report, obtaining the buffer status report including identification information about a logical channel group in which data remains and information about a size of the remaining data.

In regard amended claim 8, the prior arts of record do not teach or disclose a user equipment (UE) for processing data in a wireless communication system, the UE comprising:
a transceiver; and at least one processor coupled to the transceiver and configured to: in case that a buffer status report is determined to be transmitted via medium access control (MAC) control element (CE), determine a format of the buffer status report based on a buffer status of each of logical channel groups, wherein the format of the buffer status report includes a short buffer status report and a long buffer status report, identify size of transmission resource by excluding a resource size for the determined format of the buffer status report from entire transmission resource granted from a base station, allocate, the identified transmission resource to each of the logical channel groups, re-determine the format of the buffer status report based on modified buffer status of each of the logical channel groups after the allocation of the identified transmission resource, and based on the re-determined format of the buffer status report, obtain the buffer status report including identification information about a logical channel group in which data remains and information about a size of the remaining data.

In regard amended claim 15, the prior arts of record do not teach or disclose a non-transitory computer-readable recording medium having recorded thereon a program, which when executed by at least one processor of a user equipment (UE), causes the at least one processor to: in case that a buffer status report is determined to be transmitted via medium access control (MAC) control element (CE), determine a format of the buffer status report based on a buffer status of each of logical channel groups, wherein the format of the buffer status report includes a short buffer status report and a long buffer status report; identify size of transmission resource by excluding a resource size for the determined format of the buffer status report from entire transmission resource granted from a base station; allocate the identified transmission resource, to each of the logical channel groups; re-determine the format of the buffer status report based on modified buffer status of each of the logical channel groups after the allocation of the identified transmission resource; and based on the re-determined format of the buffer status report, obtain the buffer status report including identification information about a logical channel group in which data remains and information about a size of the remaining data.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 06/04/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476